Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this         day of
May 2014 (the “Effective Date”), by and among Global Brass and Copper Holdings,
Inc., a Delaware corporation (“GBCH”), Global Brass and Copper, Inc., a Delaware
corporation (“GBCI” and, together with GBCH, the “Company”), and John J. Wasz
(the “Executive”), an individual.

WHEREAS, the Executive currently serves as the President and Chief Operating
Officer of GBCH; and

WHEREAS, GBCI and the Executive previously entered into that certain Severance
Agreement dated August 31, 2011 (the “Severance Agreement”), and the Company and
the Executive now desire to cancel and replace the Severance Agreement with this
Employment Agreement; and

WHEREAS, subject to the terms and conditions hereinafter set forth, GBCH and
GBCI desire to employ the Executive to serve in the capacity of President and
Chief Executive Officer of GBCH and of GBCI, and the Executive desires to accept
such employment with GBCH and GBCI on the basis set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree as follows:

1. Employment and Service. Subject to the terms and conditions set forth in this
Agreement, GBCH and GBCI hereby offer and the Executive hereby accepts
employment as the President and Chief Executive Officer of GBCH and GBCI, and as
an officer or director of any Affiliate of the Company if elected or appointed
to any such position by the GBCH Board of Directors (the “Board”) or the board
of directors of any such Affiliate, as the case may be. On or before the
Effective Date, the Board shall elect the Executive to the Board.

2. Term. Subject to earlier termination or extension as hereinafter provided,
the Executive’s employment hereunder shall be for a term of three (3) years,
commencing on the Effective Date and ending on 5:00 pm C.S.T. on the third
one-year anniversary of the Effective Date (the “Initial Term”). The term of
employment shall be renewed automatically for successive periods of one (1) year
each (a “Renewal Term”) after the expiration of the Initial Term, unless the
Company provides Executive, or Executive provides the Company, with written
notice to the contrary at least sixty (60) calendar days prior to the end of the
Initial Term or any Renewal Term. The Initial Term and any Renewal Terms are
collectively referred to herein as the “Employment Term.” In the event of a
“Change in Control” (as such term is defined in the Global Brass and Copper
Holdings, Inc. 2013 Omnibus Equity Incentive Plan or any similar or successor
plan (the “Omnibus Equity Incentive Plan”)) of the Company during the Employment
Term, the Employment Term automatically will be extended until the later of
(i) the second anniversary of the Change in Control, or (ii) the scheduled
expiration of the then-current Term.



--------------------------------------------------------------------------------

3. Capacity and Performance.

(a) During the Employment Term, the Executive shall serve as the President and
Chief Executive Officer of GBCH and of GBCI. The Executive will report directly
to the Board.

(b) During the Employment Term, the Executive shall be employed by the Company
on a full-time basis and shall perform such duties and responsibilities on
behalf of the Company and its Affiliates (as defined in Section 12 below) as may
be designated from time to time by the Board.

(c) During the Employment Term, the Executive shall devote his full business
time and his best efforts, business judgment, skill and knowledge exclusively to
the advancement of the business and interests of the Company and its Affiliates
and to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except as may be expressly approved in advance by the Board in
writing or as otherwise provided in Section 8(b) below.

4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the Employment Term and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise, the Executive will be
entitled to the following:

(a) Base Salary. During the Employment Term, the Company shall pay the Executive
a base salary at the rate of $725,000 per annum, payable in accordance with the
payroll practices of the Company for its executives. Such base salary, as the
same may from time to time be increased at the discretion of the Board, is
hereafter referred to as the “Base Salary.”

(b) Incentive Bonus Compensation. During the Employment Term, the Executive
shall be eligible to participate in the Company’s annual incentive bonus plan
which shall include a target bonus for Executive set at 100% of Base Salary (the
“Target Bonus”), such percentage being applied on a pro rata basis if the
Executive’s Base Salary changes during a particular compensation period. The
amount of such bonus, if any, shall be based on achievement of criteria
established by the Board and consistent with the business plan of the Company
for that year as such business plan is adopted by the Board after consultation
with the Executive and such criteria shall be communicated to the Executive in
writing within ninety (90) calendar days of the beginning of the fiscal year for
which the bonus is measured (each year’s award pursuant to this Section 4(b)
shall hereinafter be referred to as the “Bonus”).

(c) Equity Awards. During the Employment Term, the Executive shall be eligible
to participate in the Omnibus Equity Incentive Plan, subject to and in the sole
discretion of the Board.

(d) Vacations. During the Employment Term, the Executive shall be entitled to
four (4) weeks of vacation per year, subject to the terms and conditions set
forth in the Company’s vacation policy applicable to exempt employees, as
amended from time to time.

 

- 2 -



--------------------------------------------------------------------------------

(e) Other Benefits. During the Employment Term and subject to any contribution
therefor generally required from executives of the Company, the Executive shall
be entitled to participate in any and all Board-approved employee benefit plans
from time to time in effect, including if applicable any (i) health, disability
and welfare plans, (ii) life insurance plans, (iii) retirement plans, and
(iv) paid-time-off policies, in each case on the same basis as made available to
the Company’s senior executives, except to the extent such plans are in a
category of benefits otherwise provided to the Executive (e.g., severance pay).
Such participation shall be subject to the terms of the applicable plan
documents and generally applicable Company policies. The Company may alter,
modify, terminate, add to, or delete any of its employee benefit plans at any
time as the Company, in its sole judgment, determines to be appropriate, without
recourse by the Executive.

(f) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Company and to such reasonable substantiation and documentation
requirements as may be specified by the Company from time to time.

(g) Relocation. The Executive will be eligible for relocation to the greater
Chicago, Illinois metropolitan area under the Company’s Relocation Policy,
Homeowner.

(h) Indemnification and Insurance. The Company shall maintain one or more
directors’ and officers’ liability insurance policies covering the Executive on
the same basis as in effect for other senior executive employees, and shall
provide indemnity to the Executive by a separate, written indemnification
agreement.

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the Employment Term under the following
circumstances:

(a) Death. In the event of the Executive’s death during the Employment Term, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Company shall pay to the Executive’s designated beneficiary
or, if no beneficiary has been designated by the Executive, to his estate,
(i) the Base Salary earned but not paid through the date of termination,
(ii) pay for any vacation time earned but not used through the date of
termination, (iii) any earned but unpaid Bonus for any calendar or fiscal year
preceding the year of termination, and (iv) any business expenses incurred by
the Executive but un-reimbursed on the date of termination, provided that such
expenses and required substantiation and documentation thereof are submitted
within thirty (30) calendar days of termination and that such expenses are
reimbursable under Company policy (all of the foregoing, “Final Compensation”).
Except as provided in this Section 5(a), the Company shall have no further
obligation to the Executive or the Executive’s heirs hereunder in the event of
the Executive’s death.

 

- 3 -



--------------------------------------------------------------------------------

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes incapacitated during
the Employment Term through any illness, injury, accident or condition of either
a physical or psychological nature and, as a result, is unable to perform the
essential functions of his position, for ninety (90) consecutive calendar days
or an aggregate of one hundred twenty (120) calendar days during any period of
three hundred and sixty-five (365) consecutive calendar days (such incapacity is
hereinafter referred to as “Disability”). In the event of termination of the
Executive by the Company for Disability, the Company shall have no further
obligation to the Executive, other than for payment of Final Compensation.

(ii) The Company may designate another employee to act in the Executive’s place
during any period of the Executive’s Disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(e) until
the termination of his employment. For the avoidance of doubt, such payment of
Base Salary shall be offset by payments for disability benefits pursuant to any
Company paid short or long-term disability benefit plan, if applicable.

(iii) If any question shall arise as to whether Disability exists during the
Employment Term, the Executive may, and at the request of the Company shall,
submit to a medical examination by a physician selected by the Company to
determine whether the Executive is so Disabled and such determination shall for
the purposes of this Agreement be conclusive of the issue. If such question
shall arise and the Executive shall fail to submit to such medical examination,
the Board’s determination of the issue shall be binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause (as defined below) at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause. In the
event of such termination, the Company shall have no further obligation to the
Executive, other than for payment of Base Salary earned but not paid through the
date of termination. For purposes of this Agreement, “Cause” shall mean
(i) willful failure or refusal to perform the Executive’s duties as President
and Chief Executive Officer of the Company after written notice from the Board;
(ii) willful misconduct or gross negligence in the performance of the
Executive’s duties to the Company or an Affiliate that has an adverse effect on
the Company or its Affiliates after receipt of at least one warning from the
Company; (iii) intentional breach of a written covenant with or written policy
of the Company relating to the use and preservation of intellectual property
and/or confidentiality; (iv) being impaired by or under the influence of
alcohol, illegal drugs, or controlled substances while working or while on the
property of the Company or any of its Affiliates; (v) conviction of or plea of
nolo contendere to a felony; or (vi) dishonest, disloyal, or illegal conduct or
gross misconduct that materially and adversely affects the Executive’s
performance or the reputation or business of the Company (it being agreed that a
petty offense or a violation of the motor vehicle code shall not constitute
Cause) provided, however, that prior to the determination that “Cause” under
clause (i), (ii), (iii), (iv), or (vi) of this Section 5(c) has occurred, the
Board shall (x) provide to the Executive in writing, in reasonable detail, the
reasons for the determination that such “Cause” exists, (y) afford the Executive
a thirty (30) calendar day opportunity to remedy any such breach, if such breach
is capable of being remedied during such thirty (30) calendar day period, and
(z) provide Executive an opportunity to be heard prior to the

 

- 4 -



--------------------------------------------------------------------------------

final decision to terminate the Executive’s employment hereunder for such
“Cause.” Notwithstanding the preceding sentence, the Board may terminate the
Executive without any advance notification if the “Cause” event is incapable of
reasonably prompt cure or if the Board determines that its fiduciary duty
requires such termination. The Board shall make any decision that “Cause” exists
in good faith. For purposes of this Agreement, no act or failure to act on the
Executive’s part shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that her/his
action or omission was in the best interests of the Company or any successor or
affiliate. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Company, or any successor or affiliate, shall be conclusively presumed to be
done, or omitted to be done, in good faith and in the best interests of the
Company, or any successor or affiliate thereof. In addition, the Executive’s
employment shall be deemed to have terminated for Cause if, based on facts and
circumstances discovered within six (6) months before or after the employment
termination, the Board determines in reasonable good faith, after appropriate
investigation and an opportunity for the Executive to be interviewed by a
subcommittee of the independent Board members or its representative, that the
Executive committed an act during his employment that would have justified a
termination for Cause.

(d) By the Company Without Cause. The Company may terminate the Executive’s
employment hereunder without Cause at any time upon notice to the Executive. In
the event of such termination, in addition to Final Compensation, and provided
that no benefits are payable to the Executive under a separate severance
agreement or an executive severance plan as a result of such termination and
subject to Section 6(d), then the Company shall pay or provide the following:
(i) until the conclusion of a period equal to twenty four (24) months following
the date of termination, the Company shall continue to pay the Executive the
Base Salary at the rate in effect on the date of termination and in accordance
with the normal payroll practices of the Company, beginning at the Company’s
next regular payroll period, but retroactive to next business day following the
date of termination, (ii) the target annual bonus amount established for the
Executive under any annual bonus plan, such as the Executive Officers 2013
Annual Incentive Plan or any similar or successor plan providing annual or
short-term incentive payments to Executive (the “Bonus Plan”), for the year
preceding the Executive’s termination, and (iii) coverage under or equal in
value to the Company’s health plan, dental plan, and life insurance plan and
coverage to each dependent of the Executive covered under the health plan and
dental plan immediately prior to the Executive’s termination on the same terms
and conditions as the Company provides such coverages to active employees and
dependents and at a cost to the Executive per period of coverage equal to the
periodic contribution amount charged to active employees for a period of one
(1) year or, if earlier, until Executive secures comparable coverages under
comparable terms and conditions under a successor employer’s health and dental
plans. If Executive has not secured comparable coverage under a successor
employer’s health plan at the end of one year, the Executive’s rights under
COBRA shall begin upon the loss of coverage after the one-year continuation
described in the preceding sentence. Payments and benefits that do not
constitute nonqualified deferred compensation and are not subject to
Section 409A (as defined below) shall commence five (5) calendar days after the
conditions of Section 6(d) are satisfied and payments and benefits that are
subject to Section 409A shall commence on the sixtieth (60th) calendar day after
termination of employment (subject to further delay, if required pursuant to
Section 25 below), provided the conditions of Section 6(d) are satisfied. These
severance payments and benefits shall be in lieu of any other severance payments
or benefits available under any other plan, agreement, or severance policy or
procedure of the Company. The severance amount shall be in lieu of and
satisfaction of any amount otherwise payable under the Bonus Plan.

 

- 5 -



--------------------------------------------------------------------------------

(e) By the Executive For Good Reason. Except under the circumstances specified
in Sections 5(a), 5(b), 5(c), 5(d), 5(f), and 5(g), the Executive may terminate
his employment for “Good Reason.” For purposes of this Agreement, “Good Reason”
means without the Executive’s consent: (i) the Company’s failure to continue
Executive in the position of President and Chief Executive Officer, (ii) the
requirement that Executive report to an individual or body other than the Board,
(iii) a material diminution in the Executive’s position with the Company or the
duties and responsibilities associated with such position, or (iv) any material
reduction in Executive’s Base Salary, annual Target bonus opportunity, benefits,
and annual equity incentive awards in the aggregate, excluding any reduction in
Executive’s annual equity incentive awards that (A) is applicable to all
similarly situated executives or (B) is ten percent (10%) or less and results
from adjustments to the allocation of a fixed pool among similarly situated
executives. Notwithstanding the above, the events described in clauses
(i) through (iv) above shall not constitute Good Reason unless the Executive
notifies the Company in writing within thirty (30) calendar days of the initial
event allegedly giving rise to Good Reason and the Company has failed to cure
the circumstances allegedly giving rise to Good Reason within thirty
(30) calendar days following such notice by the Executive (the “Cure Period”).
If the Company fails to cure prior to the expiration of the Cure Period, then
the Executive may terminate his employment for Good Reason. For the avoidance of
doubt, if the Executive is offered the same position with a successor
corporation, the Executive shall not be entitled to terminate his employment for
Good Reason and shall not be entitled to any pay or benefits pursuant to this
Section 5(e). For the further avoidance of doubt, the Executive hereby
acknowledges that as of the date hereof no circumstances exist which entitle the
Executive to terminate his employment for Good Reason. In the event of
termination in accordance with this Section 5(e), and provided that no benefits
are payable to the Executive under a separate severance agreement or an
executive severance plan as a result of such termination, then the Executive
will be entitled to the same pay and benefits he would have been entitled to
receive had the Executive been terminated by the Company without Cause in
accordance with Section 5(d) above; provided that the Executive satisfies all
conditions to such entitlement. The parties agree that payment of the amounts
specified in Section 5(e) above shall constitute liquidated damages for any
default or breach by the Company pursuant to this section and shall satisfy any
liability of the Company to the Executive in respect of such default or breach.

(f) By the Executive Without Good Reason. The Executive may terminate his
employment hereunder at any time upon sixty (60) calendar days’ notice to the
Company, unless such termination would violate any obligation of the Executive
to the Company under a separate severance agreement. In the event of termination
of the Executive pursuant to this Section 5(f), the Company may elect to waive
the period of notice, or any portion thereof, and, if the Company so elects, the
Company will pay the Executive his Base Salary for the notice period (or for any
remaining portion of the period). In such event, the Company shall have no
further obligation to the Executive, other than for any Final Compensation due
to him.

 

- 6 -



--------------------------------------------------------------------------------

(g) Post-Agreement Employment; Non-Renewal of Employment. If the Company timely
delivers a notice of non-renewal to the Executive and the Executive terminates
his employment within thirty (30) calendar days after the end of the Employment
Term, then the termination of the Executive’s employment at the end of the term
of this Agreement shall be treated the same as a termination by the Company
without Cause under Section 5(d). In the event the Executive remains in the
employ of the Company or any of its Affiliates following termination of this
Agreement, by the expiration of the Employment Term or otherwise, then such
employment shall be at will and the terms of such employment and any subsequent
termination of employment shall be subject solely to the general employment
practices and policies of the Company.

6. Effect of Termination. Except as expressly stated to the contrary, the
provisions of this Section 6 shall apply to termination either due to the
expiration of the Employment Term, pursuant to Section 5 or otherwise.

(a) Payment by the Company of any amounts and benefits that may be due to the
Executive under the applicable termination provision of Section 5 shall
constitute the entire obligation of the Company to the Executive. The Executive
shall promptly give the Company notice of all facts necessary for the Company to
determine the amount and duration of its obligations in connection with any
termination pursuant to Section 5(e) hereof.

(b) Benefits shall terminate pursuant to the terms of the applicable benefit
plans based on the date of termination of the Executive’s employment without
regard to any continuation of Base Salary or other payment to the Executive
following such date of termination.

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 7 and 8 hereof. The obligation of the Company to make
payments to or on behalf of the Executive under Sections 5(d) or 5(e) hereof is
expressly conditioned upon the Executive’s continued full performance of
obligations under Sections 7 and 8 hereof. The Executive recognizes that, except
as expressly provided in Sections 5(d), 5(e), and 5(g), no compensation is
earned after termination of the Executive’s employment.

(d) Notwithstanding any other provision of this Agreement to the contrary, the
Executive acknowledges and agrees that any and all payments, other than payment
of any Final Compensation to which the Executive is entitled under this
Agreement are conditioned upon and subject to the Executive’s execution and
delivery to the Company of an original, signed general waiver and release of
claims of the Executive occurring up to the release date, in a form
substantially the same as attached hereto as Exhibit A (the “Release”). The
Company shall deliver the Release to Executive within ten (10) calendar days of
the date Executive’s employment terminates and Executive must deliver to the
Company and not revoke an executed and enforceable Release no later than sixty
(60) calendar days after the date Executive’s employment terminates (the
“Release Deadline”). Payment of the amounts described in Section 5 shall
commence no earlier than the date on which Executive delivers to the Company and
does not revoke an executed and enforceable release as described herein. Payment
of any severance or benefits that are not exempt from Code Section 409A shall be
delayed until the Release Deadline, irrespective of when Executive executes the
Release; provided, however, that where Executive’s termination of employment and
the Release Deadline occur within the same calendar year, the payment may be
made up to thirty (30) calendar days prior to the Release Deadline, and

 

- 7 -



--------------------------------------------------------------------------------

provided further that where Executive’s termination of employment and the
Release Deadline occur in two separate calendar years, payment may not be made
before the later of January 1 of the second year or the date that is thirty
(30) calendar days prior to the Release Deadline. As part of the Release,
Executive shall affirm that Executive (i) has advised the Company, in writing,
of any facts that Executive is aware of that constitute or might constitute a
violation of any ethical, legal, or contractual standards or obligations of the
Company or any Affiliate, and (ii) is not aware of any existing or threatened
claims, charges, or lawsuits that Executive has not disclosed to the Company.

(e) The Executive shall not, whether in writing or orally, malign, denigrate or
disparage the Company or its Affiliates, predecessors, or successors, or any of
the current or former directors, officers, employees, shareholders, partners,
members, agents, or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise make any public
statements (whether in writing or orally) that tend to portray any of the
aforementioned parties in an unfavorable light. The Company shall direct its
directors and executive officers not to malign, denigrate or disparage the
Executive, or otherwise make any public statements (whether in writing or
orally) that tend to portray the Executive in an unfavorable light. Nothing in
this Section 6(e) shall or shall be deemed to prevent or impair either party
from pleading or testifying, to the extent that he or it reasonably believes
such pleadings or testimony to be true, in any legal or administrative
proceeding if such testimony is compelled or requested, or from otherwise
complying with legal requirements.

(f) Upon the Executive’s termination of employment for any reason, the Executive
shall be deemed to have resigned as of the date of the Executive’s termination
of employment from all offices, directorships, and fiduciary positions with the
Company, its Affiliates, and employee benefit plans of the Company unless the
Executive is affirmatively re-appointed or re-elected to such position as of the
date of the Executive’s termination of employment.

(g) In the event of any termination of the Executive’s employment under this
Section 6, the Executive shall be under no obligation to seek other employment
or otherwise mitigate his damages, and there shall be no offset against amounts
due to the Executive under this Agreement on account of any remuneration or
benefit attributable to any subsequent employment obtained by Executive, except
as provided in Section 5(d).

7. Confidential Information.

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information (as defined in Section 12 below), that the
Executive may develop Confidential Information for the Company or its
Affiliates, and that the Executive may learn of Confidential Information during
the course of his employment. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person (as defined in Section 12
below) or use, other than as required by applicable law or for the proper
performance of his duties and responsibilities to the Company and its
Affiliates, any Confidential Information obtained by the Executive incident to
his employment or other association with the Company or any of its Affiliates.
The Executive understands that this restriction shall continue to apply after
his employment terminates, regardless of the reason for such termination.

 

- 8 -



--------------------------------------------------------------------------------

(b) All notes, documents, memoranda, reports, lists, records, tapes, drawings,
sketches, specifications, software programs, data, and other media of every kind
and description relating to the business, present or otherwise, of the Company
or its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Company may
specify, all Documents then in the Executive’s possession or control.

(c) The Executive agrees to report known or suspected unauthorized disclosures
of confidential or proprietary information of the Company by any other person
immediately to the General Counsel of the Company.

8. Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

(a) While the Executive is employed by the Company and for twenty four
(24) months after his employment terminates (in the aggregate, the
“Non-Competition Period”), the Executive shall not, directly or indirectly,
whether as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the Company or any of its Affiliates in any location
where the Company or its Affiliates conducts business or undertake any planning
for any business competitive with the Company or any of its Affiliates.
Specifically, but without limiting the foregoing, the Executive agrees not to
engage in any manner in any activity that is directly or indirectly competitive
with the business of the Company or any of its Affiliates as conducted or under
consideration at any time during the Executive’s employment. Restricted activity
includes, without limitation, accepting employment or a consulting position with
any direct competitor of the business of the Company or any of its Affiliates.
For the purposes of this Section 8, the business of the Company and its
Affiliates shall include all Products (as defined in Section 12 below) and the
Executive’s undertaking shall encompass all items, products and services that
may be used in substitution for Products.

(b) The Executive agrees that, during his employment with the Company, he will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Affiliates, that could reasonably give rise to a conflict
of interest or otherwise interfere with his duties and obligations to the
Company or any of its Affiliates, except as may be approved from time to time by
the Board. The parties agree that the Executive may continue to engage in the
board memberships and consulting activities, which are set forth on Exhibit B
attached hereto, so long as such engagements do not, and could not reasonably,
give rise to a conflict of interests or otherwise interfere with the Executive’s
duties and obligations to the Company or any affiliates.

(c) The Executive further agrees that while he is employed by the Company and
during the Non-Competition Period, the Executive will not, directly or
indirectly, (i) hire or attempt to hire any employee or consultant of the
Company or any of its Affiliates or any Person who was an employee or consultant
of the Company or any of its Affiliates at any time during the six (6) months
preceding the date of such hire or attempt to hire, (ii) assist in such hiring
by any Person, (iii) encourage any such employee or consultant to terminate
his/her relationship

 

- 9 -



--------------------------------------------------------------------------------

with the Company or any of its Affiliates, or (iv) solicit or encourage any
customer or vendor of the Company or any of its Affiliates to terminate or
diminish its relationship with the Company or any of its Affiliates or, in the
case of a customer, to conduct with any Person any business or activity that
such customer conducts or could conduct with the Company or any of its
Affiliates.

9. Notification Requirement. The Executive agrees to advise the Company
immediately upon securing comparable health and dental plans coverage under
comparable terms and conditions under another employer’s health and dental plans
at any time during the one (1) year following his employment termination,
whereupon the Company will no longer pay the employer portion of the cost of
such coverage effective on the start date of other coverage.

10. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 7 and 8 hereof. The
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and its Affiliates and that each and every one
of the restraints is reasonable in respect of subject matter, length of time and
geographic area. The Executive further acknowledges that, were he to breach any
of the covenants contained in Sections 7 or 8 hereof, the damage to the Company
would be irreparable. The Executive therefore agrees that the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants, without having to post bond. The parties
further agree that, in the event that any provision of Sections 7 or 8 hereof
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area, or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.

11. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose or use on behalf of the Company any
proprietary information of a third party without such party’s consent.

12. Definitions. Words or phrases that are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Affiliate” shall mean, with respect to any Person, any other Person that,
at the time of reference, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. For the purposes of this definition, the term “controls,” “is
controlled by,” or “under common control with” means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

- 10 -



--------------------------------------------------------------------------------

(b) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by others with whom they compete or
do business, or with whom any of them plans to compete or do business and any
and all information, publicly known in whole or in part or not, which, if
disclosed by the Company or its Affiliates would assist in competition against
them. Confidential Information includes without limitation such information
relating to (i) generated or collected by or used in the development, research,
testing, production and/or manufacturing processes, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates, (v) the people and organizations with whom
the Company and its Affiliates have business relationships and those
relationships, (vi) the Company’s trade secrets, and (vii) information that the
Company has received and will receive from third parties, which is confidential
or proprietary or is subject to restrictions on the Company regarding its use
and disclosure. Confidential Information also includes any information that the
Company or any of its Affiliates have received, or may receive hereafter,
belonging to customers or others with any understanding, express or implied,
that the information would not be disclosed.

(c) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a joint venture, an unincorporated organization, a
governmental authority, an estate, a trust and any other entity or organization,
other than the Company or any of its Affiliates.

(d) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

13. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

14. Termination of Severance Agreement. The Severance Agreement entered into by
the Company and the Executive dated August 31, 2011, is terminated and cancelled
on the Effective Date.

15. Compensation Recovery Policy. Notwithstanding any provision in this
Agreement to the contrary, payments under this Agreement will be subject to any
Compensation Recovery Policy established by the Company and amended from time to
time.

16. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter affect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

 

- 11 -



--------------------------------------------------------------------------------

17. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

18. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

19. Notices. Any and all notices, requests, demands and other communications
provided for or concerning this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or by United States
Certified Mail – Return Receipt Requested and postage prepaid, addressed as
follows:

To the Company:

Global Brass and Copper Holdings, Inc.

475 N. Martingale Road, Suite 1050

Schaumburg, IL 60173

Attention: General Counsel

To the Executive:

John J. Wasz

[to be inserted]

With a copy to:

Michael A. Valenti, Esq.

Valenti Hanley & Robinson, PLLC

401 W. Main Street, Suite 1950

Louisville, KY 40202

(502) 568-2100

20. Entire Agreement. This Agreement and the Indemnification Agreement dated
April 12, 2013, constitute the entire agreement between the parties and
supersedes all prior communications, agreements and understandings, written or
oral, with respect to the terms and conditions of the Executive’s employment.

21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

22. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

24. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to the
conflict of laws principles thereof. The parties hereto submit to the in
personam jurisdiction of the federal and state courts in the district or county,
respectively, in which Schaumburg, Illinois is situate and agree that such
courts shall be the sole and exclusive forum for the resolution of any disputes
between them.

25. Section 409A.

(a) The parties intend that any amounts payable hereunder that could constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) will be compliant with
Section 409A. However, in light of the uncertainty as of the date hereof with
respect to the proper application of Section 409A, the Company and Executive
agree to negotiate in good faith to make amendments to this Agreement as the
parties mutually agree, reasonably and in good faith, are necessary or desirable
to avoid the possible imposition of taxes or penalties under Section 409A, while
preserving any affected benefit or payment to the extent reasonably practicable
without materially increasing the cost to the Company. Notwithstanding the
foregoing, neither the Company nor any Affiliate shall have any obligation to
indemnify or otherwise hold Executive (or any beneficiary) harmless from any or
all of such taxes or penalties.

(b) Notwithstanding anything in this Agreement to the contrary, in the event
that the Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and the Executive is not “disabled” within the meaning
of Section 409A(a)(2)(C), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to the Executive prior to the date that is
six (6) months after the date of the Executive’s “separation from service” (as
defined in Section 409A and any Treasury Regulations promulgated thereunder) or,
if earlier, the Executive’s date of death. Following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest permissible payment date.

(c) If and to the extent that more than one payment hereunder shall constitute
“deferred compensation” subject to Section 409A, each such payment shall be
designated as a separate payment within the meaning of Section 409A.

[Signatures to follow on next page]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company’s duly
authorized representative and by the Executive as of the date first above
written.

 

JOHN J. WASZ     GLOBAL BRASS AND COPPER, INC.

 

    By:           Name:           Title:     GLOBAL BRASS AND COPPER HOLDINGS,
INC.       By:           Name:           Title:          

 

- 14 -



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE OF CLAIMS

In connection with the termination of employment of John J. Wasz (the
“Executive”) by Global Brass and Copper Holdings, Inc. (“GBCH”) and Global Brass
and Copper, Inc. (“GBCI” and, together with GBCH, the “Company”) and pursuant to
the employment agreement among the Executive and the Company (the “Employment
Agreement”), the Executive agrees as follows:

1. Waiver and Release

(a) As used in this Waiver and Release of Claims (this “Release Agreement”), the
term “claims” shall include all claims, covenants, warranties, promises,
undertakings, actions, suits, causes of action, obligations, debts, accounts,
attorneys’ fees, judgments, losses and liabilities, of whatsoever kind or
nature, both known and unknown, in law, equity or otherwise.

(b) For and in consideration of the Severance Benefits described in Section 5 of
the Employment Agreement, the Executive, for and on behalf of the Executive and
the Executive’s heirs, administrators, executors, and assigns, effective as of
the Effective Date of this Release Agreement (as defined below), does fully and
forever waive and release, remise and discharge the Company, its direct and
indirect parents, subsidiaries and affiliates, any of their predecessors and
successors and assigns, together with the respective officers, directors,
partners, shareholders, employees, members, and agents of each of the foregoing
(collectively, the “Group”) from any and all claims that the Executive had, may
have had, or now has against the Company, the Group collectively, or any member
of the Group individually, for or by reason of any matter, cause, or thing
whatsoever, including but not limited to any claim arising out of or
attributable to the Executive’s employment or the termination of the Executive’s
employment with and service to the Company, and also including but not limited
to claims of breach of contract, wrongful termination, unjust dismissal,
defamation, libel or slander, or under any federal, state, or local law dealing
with discrimination based on age, race, sex, national origin, handicap,
religion, disability, or sexual preference. This release of claims includes, but
is not limited to, all claims arising under the Age Discrimination in Employment
Act of 1967, Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Civil Rights Act of 1991, the Family Medical Leave Act, the Equal Pay
Act, the New York Human Rights Law, the New York City Administrative Code, the
Illinois or Kentucky human relations act, and all other federal, state, and
local labor and anti-discrimination laws, the common law, and any other
purported restriction on an employer’s right to terminate the employment of
employees.

(c) The Executive specifically releases all claims against the Group and each
member thereof under the Age Discrimination in Employment Act of 1967 (the
“ADEA”) relating to the Executive’s employment and its termination.

(d) The Executive represents that the Executive has not filed or permitted to be
filed against the Group, any member of the Group individually, or the Group
collectively, any lawsuit, complaint, charge, proceeding or the like, before any
local, state or federal agency, court or other body (each, a “Proceeding”), and
the Executive covenants and agrees that the Executive will not do so at any time
hereafter with respect to the subject matter of this Release Agreement and

 

- 15 -



--------------------------------------------------------------------------------

claims released pursuant to this Release Agreement (including, without
limitation, any claims relating to the termination of the Executive’s
employment), except (i) as may be necessary to enforce this Release Agreement or
the Executive’s rights to indemnification under that certain Indemnification
Agreement dated April 12, 2013, by the Company, (ii) to obtain benefits
described in or granted under this Release Agreement, (iii) to seek a
determination of the validity of the waiver of the Executive’s rights under the
ADEA, or (iv) to initiate or participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”). Except as
otherwise provided in the preceding sentence, (x) the Executive will not
initiate or cause to be initiated on the Executive’s behalf any Proceeding, and
will not participate (except as required by law) in any Proceeding of any nature
or description against any member of the Group individually or the Group
collectively that in any way involves the allegations and facts that the
Executive could have raised against any member of the Group individually or the
Group collectively as of the date hereof and (y) the Executive waives any right
the Executive may have to benefit in any manner from any relief (monetary or
otherwise) arising out of any Proceeding.

2. Acknowledgment of Consideration. The Executive is specifically agreeing to
the terms of this release because the Company has agreed to pay the Executive
money and other benefits to which the Executive was not otherwise entitled under
the Company’s policies or under the Employment Agreement (in the absence of
providing this release). The Company has agreed to provide this money and other
benefits because of the Executive’s agreement to accept it in full settlement of
all possible claims the Executive might have or ever had, and because of the
Executive’s execution of this Release Agreement.

3. Acknowledgments Relating to Waiver and Release; Revocation Period. The
Executive acknowledges that the Executive has read this Release Agreement in its
entirety, fully understands its meaning and is executing this Release Agreement
voluntarily and of the Executive’s own free will with full knowledge of its
significance. The Executive acknowledges and warrants that the Executive has
been advised by the Company to consult with an attorney prior to executing this
Release Agreement. The offer to accept the terms of the Release Agreement is
open for sixty (60) calendar days from the date the Executive receives the
Release Agreement. The Executive shall have the right to revoke this Release
Agreement for a period of seven (7) calendar days following the Executive’s
execution of this Release Agreement, by giving written notice of such revocation
to the Company. This Release Agreement shall not become effective until the
eighth (8th) day following the Executive’s execution of it (the “Effective
Date”).

4. Remedies. The Executive understands and agrees that if the Executive breaches
any provisions of this Release Agreement, in addition to any other legal or
equitable remedy the Company may have, the Company shall be entitled to cease
making any payments or providing any benefits to the Executive under Section 5
of the Employment Agreement, and the Executive shall reimburse the Company for
all its reasonable attorneys’ fees and costs incurred by it arising out of any
such breach. The remedies set forth in this paragraph shall not apply to any
challenge to the validity of the waiver and release of the Executive’s rights
under the ADEA. In the event the Executive challenges the validity of the waiver
and release of the Executive’s rights under the ADEA, then the Company’s right
to attorneys’ fees and costs shall be governed by the provisions of the ADEA, so
that the Company may recover such fees and costs if the lawsuit is

 

- 16 -



--------------------------------------------------------------------------------

brought by the Executive in bad faith. Any such action permitted to the Company
by this paragraph, however, shall not affect or impair any of the Executive’s
obligations under this Release Agreement, including without limitation, the
release of claims in paragraph 1 hereof. The Executive further agrees that
nothing herein shall preclude the Company from recovering attorneys’ fees, costs
or any other remedies specifically authorized under applicable law.

5. No Admission. Nothing herein shall be deemed to constitute an admission of
wrongdoing by the Company or any member of the Group. Neither this Release
Agreement nor any of its terms shall be used as an admission or introduced as
evidence as to any issue of law or fact in any proceeding, suit or action, other
than an action to enforce this Release Agreement.

6. Governing Law. The terms of this Release Agreement and all rights and
obligations of the Parties hereto, including its enforcement, shall be
interpreted and governed by the laws of the State of Illinois without regard to
the principles of conflicts of laws of the State of Illinois or those of any
other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Illinois.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the day
and year set forth opposite the Executive’s signature below.

 

 

 

     

 

DATE     John J. Wasz

 

- 17 -